
	

115 HR 5587 : Peer Support Communities of Recovery Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5587
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to authorize certain recovery services grants to be used to
			 establish regional technical assistance centers.
	
	
 1.Short titleThis Act may be cited as the Peer Support Communities of Recovery Act. 2.Building communities of recoverySection 547 of the Public Health Service Act (42 U.S.C. 290ee–2) is amended—
 (1)in subsection (a)— (A)in the heading, by striking Definition and inserting Definitions;
 (B)in the matter preceding paragraph (1), by striking In this section, the term recovery community organization means an independent nonprofit organization that— and inserting In this section:; (C)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs (as so redesignated) 2 ems to the right;
 (D)by inserting before subparagraph (A) (as so redesignated) the following:  (1)Recovery community organizationThe term recovery community organization means an independent nonprofit organization that—; and
 (E)by adding at the end the following:  (2)Eligible entityThe term eligible entity means—
 (A)a national nonprofit entity focused on substance use disorder with a network of local affiliates and partners that are geographically and organizationally diverse; or
 (B)a nonprofit organization— (i)focused on substance use disorder;
 (ii)established by individuals in personal or family recovery; and (iii)serving prevention, treatment, recovery, payor, faith-based, and criminal justice stakeholders in the implementation of local addiction and recovery initiatives.;
 (2)in subsection (b)— (A)by striking The Secretary shall award grants to recovery community organizations and inserting
					
 The Secretary—(1)shall award grants to recovery community organizations; (B)by striking services. and inserting services and allow such organizations to use such grant funds to carry out the activities described in subparagraphs (A) through (C) of subsection (c)(2); and; and
 (C)by adding at the end the following:  (2)may award grants to eligible entities for purposes of establishing regional technical assistance centers, in accordance with subsection (c)(2)(D).;
 (3)by striking subsection (c); (4)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively;
 (5)in subsection (c) (as so redesignated)— (A)in paragraph (1), by striking shall be used and inserting to a recovery community organization shall be used;
 (B)in paragraph (2)— (i)in subparagraph (A), in the matter preceding clause (i), by inserting before build the following: in the case of a grant awarded to a recovery community organization,;
 (ii)in subparagraph (B)— (I)by inserting before reduce the following: in the case of a grant awarded to a recovery community organization,; and
 (II)by striking and at the end; (iii)in subparagraph (C)—
 (I)by inserting before conduct the following: in the case of a grant awarded to a recovery community organization,; and (II)by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (D)in the case of a grant awarded to an eligible entity, provide for the establishment of regional technical assistance centers to provide regional technical assistance for the following:
 (i)Implementation of regionally driven, peer-delivered addiction recovery support services before, during, after, or in conjunction with addiction treatment.
 (ii)Establishment of recovery community organizations. (iii)Establishment of recovery community centers.; and
 (6)in subsection (d) (as so redesignated), by inserting before the period the following: , and $15,000,000 for each of fiscal years 2019 through 2023.  Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk 